        Case 2:20-cr-00039-KJM Document 80 Filed 08/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
                                                         NO. CR. S-20-00039KJM
12    UNITED STATES OF AMERICA,

13                       Plaintiff,
                                                         TRIAL CONFIRMATION ORDER
14            v.

15
      TOMMY WALKER,
16
                         Defendant.
17

18          The trial in the above-captioned case, scheduled to commence on August 31, 2021, at 9:00
19   a.m., was confirmed at the trial confirmation hearing held on August 2, 2021. In preparation for
20   the upcoming trial, the court hereby ORDERS:
21          I.      TRIAL BRIEFS AND STATEMENT OF THE CASE
22          No later than August 24, 2021, the parties may file trial briefs and the government shall
23   file a statement of the case with the court. In their trial briefs, the parties shall include a summary
24   of points of law, including reasonably anticipated disputes concerning admissibility of evidence,
25   legal arguments, any other information the parties believe is relevant, and citations of authority in
26   support thereof. In lieu of a statement of the case, the parties may file a joint proposed jury
27   instruction that can be read to the jury in advance of voir dire that explains the nature of the case.
28
                                                         1
         Case 2:20-cr-00039-KJM Document 80 Filed 08/04/21 Page 2 of 3


 1           II.    PROPOSED JURY INSTRUCTIONS

 2           Counsel are informed that the court has prepared a standard set of standard jury

 3   instructions. In general, they cover all aspects of the trial except those relating to the charges

 4   contained in the charging document. Accordingly, counsel need not prepare instructions

 5   concerning matters within the scope of the prepared instructions. A copy of the prepared

 6   instructions has been provided to the parties following the trial confirmation hearing. The

 7   government is directed that their specific proposed jury instructions shall be filed no later than

 8   August 24, 2021, and the defendant is directed that his specific proposed jury instructions shall be

 9   filed no later than August 25, 2021. As to any instructions counsel desire to offer, the proposing

10   party shall also submit a sanitized copy in Microsoft Word format via email to:

11   kjmorders@caed.uscourts.gov.

12           III.   PROPOSED VOIR DIRE QUESTIONS AND VERDICT FORM

13           The parties may file proposed voir dire questions no later than August 24, 2021. In

14   addition, the government shall file a proposed verdict form. Any proposed voir dire questions

15   and the proposed verdict form shall also be submitted in Microsoft Word format via email to:

16   kjmorders@caed.uscourts.gov.

17           IV.    MOTIONS IN LIMINE

18           The parties shall file with the court motions in limine, if any, no later than August 16,

19   2021. The parties are required to meet and confer before filing a motion to determine if

20   agreement can be reached or the scope of a motion narrowed before filing. Any motion filed

21   shall contain a plain, concise summary of any reasonably anticipated disputes concerning

22   admissibility of evidence, including but not limited to, live and deposition testimony, physical

23   and demonstrative evidence and the use of special technology at trial, including computer

24   animation, video discs, and other technology. Any opposition briefs to the motions in limine

25   shall be filed no later than August 23, 2021. The court will advise the parties which motions it

26   will resolve before trial after argument on August 30, 2021 at 9:00 a.m.

27   /////

28   /////
                                                         2
        Case 2:20-cr-00039-KJM Document 80 Filed 08/04/21 Page 3 of 3


 1          V.      EXHIBIT LIST AND WITNESS LIST

 2          The government shall, and the defendant may, file exhibit and witness lists no later than

 3   August 24, 2021. Exhibit lists shall also be submitted in Microsoft Word format via email to:

 4   kjmorders@caed.uscourts.gov.

 5          All exhibits should be pre-marked with exhibit stickers provided by the court. The

 6   government’s exhibits shall be numbered. Should the defendant elect to introduce exhibits at

 7   trial, such exhibits shall be designated by alphabetical letter. The parties may obtain exhibit

 8   stickers by contacting the clerk’s office at (916) 930-4000.

 9          VI. MISCELLANEOUS

10          Counsel also is referred to the additional information available in the standing orders

11   available online at the judge’s homepage.

12   DATED: August 3, 2021.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
